_____________

                               No. 95-3356ND
                               _____________

United States of America,            *
                                     *
                 Appellee,           *   Appeal from the United States
                                     *   District Court for the District
     v.                              *   of North Dakota.
                                     *
Floyd Wesley Shulze,                 *         [UNPUBLISHED]
                                     *
                 Appellant.          *
                               _____________

                 Submitted: February 13, 1997

                       Filed: March 6, 1997
                                _____________

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Floyd Wesley Shulze appeals his weapons-related convictions and
guidelines sentence.    Relying on United States v. Lopez, 115 S. Ct. 1624
(1995), Shulze raises a Commerce Clause challenge to the constitutionality
of the interstate weapons charges.     Because the provisions under which
Shulze was charged contain an interstate commerce requirement, Shulze’s
argument is foreclosed by our recent opinions.     See United States v. Bates,
77 F.3d 1101, 1103-04 (8th Cir.), cert. denied, 117 S. Ct. 215 (1996);
United States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995) (per curiam),
cert. denied, 116 S. Ct. 1364 (1996).           Shulze’s contention that the
district court improperly considered predicate felonies for which Shulze’s
civil rights had been restored is similarly foreclosed by our decision in
United States v. Dockter, 58 F.3d 1284, 1289-91 (8th Cir. 1995),        cert.
denied sub nom., Shulze v. United States, 116 S. Ct. 932 (1996).      We also
reject Shulze’s contention that the enhancement to his sentence for crimes
committed while he was on
bail violates double jeopardy.     See United States v. Lincoln, 956 F.2d
1465, 1473 (8th Cir. 1992); United States v. Thomas, 930 F.2d 12, 13-14
(8th Cir. 1991).     Finally, Shulze challenges the sufficiency of the
evidence to support his conviction for bartering stolen weapons.   Contrary
to Shulze’s view, there is overpowering evidence that Shulze bartered
stolen weapons for cocaine.   See United States v. Koskela, 86 F.3d 122, 126
(8th Cir. 1996) (evidence against Shulze characterized as “overwhelming”).
The court declines to consider the supplemental citations raised in
Shulze’s correspondence with his counsel.    This matter is best presented
in a motion under 28 U.S.C. § 2255.    We thus affirm Shulze’s convictions
and sentence.


JOHN R. GIBSON, Circuit Judge, concurs in the result and in the judgment
in this case.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-